Citation Nr: 9906695	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  97-20 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran had active service from March 1951 to March 1953.  

The veteran's DD Form 214 confirmed his status as the 
recipient of the Korean Service Medal, and that he had not 
been the recipient of a combat citation or possessed a combat 
related military occupational specialty.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of August 1996, 
which denied the veteran's claim for service connection for 
PTSD.  The notice of disagreement (NOD) with this 
determination was received in May 1997.  The statement of the 
case (SOC) was issued in July 1997.  The veteran appeared and 
offered testimony at a hearing before a hearing officer at 
the RO in July 1997.  A transcript of the hearing is of 
record.  Following the receipt of additional evidence a 
supplemental statement of the case was issued in October 
1997. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for service connection for 
PTSD has been obtained by the RO.

2.  The veteran did not engage in combat with the enemy.

3.  There is no credible evidence of record that the claimed 
in-service stressors actually occurred.

4. The diagnosis of PTSD of record has no probative value as 
it is based on unsubstantiated reports of stressors as 
provided by the veteran.



CONCLUSION OF LAW

The veteran does not have PTSD that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved in this matter 
is whether the veteran has presented evidence that the claim 
is well grounded.  Under the law, it is the obligation of the 
person applying for benefits to come forward with a well 
grounded claim.  38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 
Vet. App. 542, 545 (1996).  A well grounded claim is "[a] 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak  
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims 
(hereafter the Court) has held that, in general, a claim for 
service connection is well grounded when three elements are 
satisfied with competent evidence.  Anderson, supra; Epps v. 
Gober, 126 F.3d at 1468, and Caluza  v. Brown, 7 Vet. 
App. 498 (1995).   First, there must be competent medical 
evidence of a current disability (a medical diagnosis).  
Rabideau  v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer  
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Second, there 
must be evidence of an occurrence or aggravation of a disease 
or injury incurred in service (lay or medical evidence).  
Cartwright  v. Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. 
Brown, 6 Vet. App. 465 (1994).  Third, there must be a nexus 
between the in-service injury or disease and the current 
disability (medical evidence or the legal presumption that 
certain disabilities manifest within certain periods is 
related to service).  Grottveit v. Brown, 5 Vet. App. at 92-
93; Lathan v. Brown, 7 Vet. App. 359 (1995).  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  38 C.F.R. § 3.304(f) (1996).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (1998).  

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage  v. Gober, 10 Vet. App. 488, 
495-97 (1997).  For the limited purpose of determining 
whether a claim is well grounded, the Board must accept 
evidentiary assertions as true, unless those assertions are 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King  v. 
Brown, 5 Vet. App. 19 (1993).


BACKGROUND

The veteran's DD214 verifies the veteran's active service, 
his status as a Korean Service Medal recipient and stock 
clerk military occupational specialty.  

The veteran submitted a November 1989 VA Form 21-526 for an 
unrelated claim.

The record contains records of private medical treatment 
provided to the veteran between, 1989 and 1990, which 
pertains to unrelated treatment.

A Certification of Military Service, dated February 1990, 
sets forth the veteran's period of active service.

The veteran's statement submitted attached to his October 
1995 claim of entitlement to service connection for PTSD 
includes his representation that he was in "heavy action" 
during the Korean War.  He reported various symptoms such as 
nightmares, thoughts of war, sleeplessness and "bad 
relations" with people.  He indicated he was a "Rip Van 
Winkle" and that he knew nothing about VA.

In response to the RO's March 1996 request for the veteran's 
service records, in responses dated January 1990 (coincident 
with a separate claim) and April 1996, the National Personnel 
Records Center (NPRC) reported that no service records for 
the veteran were on file as they may have been destroyed in a 
fire, and that no Office of the Surgeon General  (SGO) 
records existed. 

The April 1996 VA Social and Industrial Survey noted that the 
claimant reported memory difficulties and could not recall 
the unit he served with in Korea, but thought it was the 33d 
Armored Engineers.  He could not recall locations, but 
reported he was an "infantryman" and that he engaged in 
direct small arms combat with the enemy.  
 
The veteran underwent an April 1996 VA psychiatric 
compensation and pension examination, during which time the 
physician examined the veteran with the aid of an April 1996 
Social and Industrial Social Work Survey, and reports from 
the veteran.  During the veteran's psychiatric examination he 
described a number of traumatic episodes related to his 
reported combat exposure during the Korean War, one of which 
included a description of being in a shell hole and 
witnessing the death of other men who were killed by a shell 
that scattered body parts.  No date or place of this episode 
was reported.  The veteran reported having combat related 
problems over many months, but could not state why he was 
hospitalized, which suggested neuropsychiatric disturbance.  
The veteran avoided thinking about combat experiences; was 
detached from others; experienced sleep disturbances and had 
difficulty with employment.  The examiner noted that, 
although the veteran presented himself in a very vague way, 
he did give evidence of having been involved in very 
traumatic and frightening episodes for him in Korea and 
having to relive those experiences from that time to present.  
The veteran's gave enough other positive responses to PTSD 
symptomatology to qualify him for a PTSD diagnosis, in 
addition to suggestive signs of a mild organic brain 
disorder, with the cause that was not readily apparent.  The 
examiner's diagnoses included Axis I: (1) PTSD, chronic, 
moderately severe.  (2) Possible mild dementia, etiology 
unknown; Axis II: No diagnosis; Axis III: Possible peripheral 
neuritis; Axis IV: Psychosocial Stressors-Enduring: Combat 
exposure, Korean War, catastrophic.  Current:  Social 
isolation, fairly severe; Axis V: Global assessment of 
functioning (GAF)-Current: 50.  Highest in past six months: 
50.  The veteran was then described is being competent for VA 
purposes.  The report contains numerous references to the 
vagueness of the veteran's accounts.

A June 1996 RO letter sent to the veteran contains an 
explanation of the types of evidence needed to support the 
veteran's claim, and sets forth the ramifications of the his 
failure to respond.  

An undated lay statement, signed by the veteran and a Mr. R. 
J. D., references the veteran's April 1996 VA examination 
relative to the veteran's inability to provide details 
concerning the veteran's combat exposure and resulting 
traumatization.  Mr. R. J. D. then stated that he had 
observed the veteran's attempts to deal with his problems, 
and then described the veteran's report of his combat 
exposure.

The veteran's notice of disagreement (NOD), received in May 
1997, contains the veteran's reported status as a recipient 
of the Combat Infantry Badge, the United Nations Medal, the 
Korean War Medal, and other decorations, which the veteran 
stated represents evidence of his claimed in-service 
stressors.  The veteran descriptions of combat stressors 
included direct combat with the enemy; being a witness to 
soldiers being shot at; experiencing a lack of sleep and 
anxiety; exposure to artillery fire and other stressful 
actions too numerous to recall.

During the veteran's July 1997 RO hearing, he stated that he 
was an infantryman in service.  In response to questioning by 
the hearing officer, the veteran indicated that he was a 
stock clerk while overseas.  He could not recall how long he 
was stationed in Korea or when he was separated.  Transcript 
(T.) at 1-2.  The veteran testified that he could not recall 
his duty in Korea, but he went on patrols, during which time 
he engage in combat with the enemy.  T. at 2-3.  The veteran 
could not recall where he was in Korea or why he was awarded 
the Combat Infantry Badge, the United Nations Medal, the 
Korean War Medal, and other decorations, as reported in his 
January 1997 statement that was signed by the veteran and a 
friend of his named Raul.  T. at 5.  The veteran testified 
that Raul had written the letter, but he had no paperwork 
pertaining to his reported awards or separation.  T. at 5-6.  
The veteran could not identify others who served with him in 
Korea; could not recall his unit, other than 33rd Army 
Engineering; he could not recall the names of unit members 
who were killed; he could recall a Sergeant Ferguson, but not 
the name of the boat he returned on.  T. at 6-8.

Following the issuance of the RO's November 1997 supplemental 
statement of the case, the veteran submitted a letter, 
received in March 1998, wherein he asserted that his personal 
hearing, his VA examination and his statements verified his 
reported awards, that he did not take training as a stock 
clerk; that since the DD 214 could not be read, his 
statements must be taken into account and that results from 
his VA examination warranted a 100 percent evaluation.


ANALYSIS

The initial question before the Board is whether the veteran 
has submitted a well grounded claim as required by 38 
U.S.C.A. § 5107.  In this case, his statements regarding in-
service events alleged as stressors and the results from the 
VA examination records reflecting diagnoses of PTSD are 
sufficient to render his claim of service connection for PTSD 
well grounded.  After reviewing the record, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to this claim 
is required to comply with the duty to assist the veteran as 
mandated by 38 U.S.C.A. § 5107(a).  

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service. 38 
U.S.C.A. §§ 1110, 1131.  If a disability is not shown to be 
chronic during service, service connection may nevertheless 
be granted when there is continuity of symptomatology post-
service. 38 C.F.R. § 3.303(b).  Regulations also provide that 
service connection may be granted for a disease diagnosed 
after service discharge when all the evidence establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).

As was clearly set forth in the RO's October 1997 
supplemental statement of the case relative to the veteran's 
claim of service connection for PTSD, service connection 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and service.  38 C.F.R. § 3.304(f).  As in the 
veteran's case, if the claimed in-service stressor is related 
to combat, service department evidence that the veteran 
engaged in combat or that the veteran was awarded a combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  Id.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, and hereafter "the Court") in Zarycki v. Brown, 6 
Vet. App. 91 (1993) set forth the framework for establishing 
the presence of a recognizable stressor which is the 
essential prerequisite to support the diagnosis of PTSD.  The 
Court noted that the evidence necessary to establish the 
existence of the recognizable stressor during service will 
vary depending on whether or not the veteran was "engaged in 
combat with the enemy" under 38 U.S.C.A. § 1154(b) (West 
1991) and 38 C.F.R. § 3.304 (1996).  Whether or not a veteran 
"engaged in combat with the enemy" must be determined through 
recognized military citations or other service department 
evidence.  In other words, the claimant's bare assertions 
that he "engaged in combat with the enemy" are not 
sufficient, by themselves, to establish this fact.  The 
record must first contain recognized military citations or 
other supportive evidence to establish that he "engaged in 
combat with the enemy." If the determination with respect to 
this step is affirmative, then (and only then), a second step 
requires that the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service." Zarycki at 98.

(A)  "Conclusive Evidence" (Presumptive Corroboration) of 
an Alleged Combat Stressor

Under the framework established in Zarycki, the Board must 
make an explicit determination as to whether the appellant 
"engaged in combat with the enemy."  This in turn requires 
as a preliminary matter examination of whether the record 
already contains "conclusive evidence" that he "engaged in 
combat with the enemy."  By rule making, the VA has set 
forward criteria of "conclusive evidence" to establish a 
combat related stressor.  These criteria are defined as: (a) 
a claim that the stressor is related to combat and (b) a 
demonstration in the record that the claimant ("in the 
absence of evidence to the contrary") has been awarded 
certain specific recognized awards or decorations identified 
in 38 C.F.R. § 3.304(f) or VA ADJUDICATION MANUAL M21-1, Part 
VI,  7.46 (effective Oct. 11. 1995).  The Board notes the 
revised version of this Manual M21-1 provision (Part VI,  
11.37 (effective Feb. 13, 1997) did not alter the list of 
awards or decorations.  These include certain awards 
specifically denoting combat participation (the Combat 
Infantryman Badge and the Combat Action Ribbon), a decoration 
awarded for combat incurred wounds (the Purple Heart Medal), 
and certain decorations that are awarded only for valor in 
combat with the enemy.  

In this case, the veteran's DD Form 214 indicates that he was 
assigned as a stock clerk and was awarded the Korean Service 
Medal.  This record does not support the allegations made by 
the claimant that he received the Combat Infantryman Badge, 
nor does it reflect his assignment to any infantry unit.  In 
fact, the DD Form 214 flatly contradicts such allegations.  A 
review of the record in this case discloses no credible 
evidence that the veteran received any of these recognized 
awards or decorations.  

In addition to the criteria based upon certain awards or 
decorations, "conclusive evidence" may also be established 
by "other supportive evidence" that the claimant was a 
prisoner of war under the requirements of 38 C.F.R. § 3.1(y), 
or evidence that the claimant was in a plane crash, ship 
sinking, explosion, rape or assault, or duty on a burn ward 
or in a graves registration unit.  The Board finds the term 
"other supportive evidence" is unclear as to the 
limitations, if any, on what can constitute "other 
supportive evidence."  At a minimum, as is discussed below, 
the case law from the Court would preclude the use of the 
claimant's own assertions as "other supporting evidence," 
nor would post-service medical evidence suffice as "other 
supporting evidence."  To the extent that the term "other 
supporting evidence" in this context could be service 
department records, the Board finds that there are no service 
department medical or administrative records to establish 
that the claimant was a prisoner of war under the 
requirements of 38 C.F.R. § 3.1(y), or he was in a plane 
crash, ship sinking, explosion, rape or assault, or duty on a 
burn ward or in a graves registration unit.  Thus, the Board 
finds that the record does not contain "conclusive 
evidence" that he "engaged in combat with the enemy" and 
is therefore entitled to have his lay statements accepted 
without need of further corroboration.  To the extent that 
"other supportive evidence" could be other than service 
department records to establish any of the events listed 
under "conclusive evidence," this matter is addressed 
further below.

(B)  "Credible Supporting Evidence" of a Claimed 
"Stressor"

Where the record does not reflect "conclusive evidence" 
that the claimant "engaged in combat with the enemy" under 
38 U.S.C.A. § 1154(b), his assertions, standing alone, can 
not as a matter of law provide evidence to establish that he 
"engaged in combat with the enemy" or that an event claimed 
as a stressor occurred.  Dizoglio, 9 Vet. App. 163 (1996).  
Furthermore, as a matter of law, "credible supporting 
evidence that the claimed in[-]service event actually 
occurred" can not be provided by medical opinion based on 
post-service examination.  Moreau v. Brown, 9 Vet. App. 389, 
394-96 (1996).  This does not mean that the claimant can not 
still establish that he "engaged in combat with the enemy," 
and then secure the presumptions provided under 38 U.S.C.A. 
§ 1154(b).  It only means that other "credible supporting 
evidence from any source" must be provided that the event 
alleged as the stressor in service occurred.  Cohen v. Brown, 
10 Vet. App. 128, 147 (1997).  Thus, the analysis of stressor 
verification is not so much bisected by whether the event is 
"combat" or "noncombat," but whether there is "conclusive 
evidence" of a combat stressor, or "credible supporting 
evidence from any source" of a combat or noncombat stressor.  

The provisions of the VA ADJUDICATION PROCEDURE MANUAL M21-1 
(MANUAL M21-1) pertaining to the evaluation of PTSD claims 
provide that, "where records available to the rating board 
do not provide objective or supportive evidence of the 
alleged in-service traumatic stressor, it is necessary to 
develop this evidence." Manual M21-1, Part VI, 7.46(f)(2) 
(emphasis added).  Consistent with its attempts to verify 
claimed stressors; the following RO development was 
accomplished:

1. RO March 1996 NPRC letter and April 1996 NPRC response;
2. RO March 1996 letter to the veteran pertaining types of 
evidence needed to support his claim;
3. A June 1996 RO duplicate letter previously sent to the 
veteran on March 1996;
4. An April 1996 VA examination;
5. An undated lay statement;
6. The veteran's May 1997 NOD; and 
7. The July 1997 personal hearing.

In this regard, the Board fully concurs with the hearing 
officer's determination that an attempt to contact the U. S. 
Armed Services Center for Research of Unit Records (CRUR), 
formerly known as the Environmental Support Group, in order 
to verify the veteran's claimed stressors, was not warranted.  
See Murphy v. Derwinski, 1 Vet. App. 78 (1991).  In this 
instance, the veteran's responses, beginning with the 
submission of his claim, in conjunction with NPRC responses, 
clearly establish that despite repeated requests he has been 
unable to provide any specific information as to events 
claimed as "stressors" in service.  Further, the RO, 
consistent with Robinette v. Brown, 8 Vet. App. 69 (1995), 
clearly informed veteran of the importance of this 
information and that his failure to submit pertinent evidence 
could result in an adverse actions.

The Board has also reviewed the undated statement provided 
Mr. R.J.D.  However, this statement, in conjunction with 
statements and testimony provided by the veteran, does not 
corroborate any of the specific stressors claimed by the 
veteran. There is no indication that Mr. D. could have 
corroborated any event in service.  Furthermore, this is not 
a situation where the record simply fails to support the 
veteran's evidentiary assertions.  As the Court pointed out, 
under the substantive provisions of VA MANUAL M21-1 that are 
the equivalent of regulations, service department evidence 
that is available "must support, i.e., must not contradict, 
the veteran's lay testimony concerning his noncombat 
stressors."  Doran v. Brown, 6 Vet. App. 283, 289 (1994).   
The record in this case shows that the DD Form 214 
contradicts the claims of an award of the Combat Infantryman 
as well as the allegation of a duty assignment with an 
infantry unit.  The Board finds it wholly incredible that the 
DD Form 214 would report the veteran's "most significant" 
assignment was with a unit in Japan when the claimant is 
alleging that he spent a year or nearly a year with a combat 
unit in Korea.   

The record shows other evidence that undermines the 
credibility of the appellant's evidentiary assertions.  
First, the Board notes the significant passage of time 
between the end of the veteran's service, in 1953, and his 
initial claim seeking service connection for PTSD in 1995.  
While the diagnostic criteria recognize the concept of a 
delayed onset of PTSD, the claimant alleged on his 
application form that the disability had existed since 1951.  
No claim for any form of psychiatric disability was filed 
during the more than 40-year span between 1953 and 1995.  
When the veteran submitted a claim seeking pension benefits 
in 1989, he made no reference to a psychiatric disability.  
Second, the claims file contains intervening medical records 
show that he was asked to provide a medical history.  These 
reports disclose, however, that he failed to report any PTSD 
symptomatology.  These omissions serve to further undermine 
the credibility of his current evidentiary representations.   
Accordingly, the Board concludes that not only does the 
record fail to provide a verified "stressor," it also 
demonstrates the claimant is not credible in his assertions 
advanced in support of a claim for compensation benefits for 
service connected PTSD.

As for the medical evidence of record indicating a diagnosis 
of PTSD, the Board has the duty to assess the credibility and 
weight to be given to the evidence.  Wood v. Derwinski, 1 
Vet. App. 190 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992). The Board finds that the medical evidence favoring 
the veteran's claim was based fundamentally on the history 
provided by the veteran, and that history has been found to 
be unreliable.  When a medical opinion depends upon the 
veteran's rendition of his own medical history, the Board is 
not bound to accept the medical conclusions as they have no 
greater probative value than the facts alleged by the 
veteran.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Likewise, medical statements, which accept a veteran's 
reports as credible and relate his PTSD to events experienced 
in service, do not constitute the requisite credible evidence 
of a stressor.  Moreau, supra.

The veteran's service records are unavailable and were 
apparently destroyed in the 1973 fire at the National 
Personnel Records Center.  The Board is aware that when 
complete service medical records are unavailable, the 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule is 
heightened.  See O'Hare v. Derwinski, 1 Vet.App. 365, 367 
(1991).  The analysis of the veteran's claim was undertaken 
with these duties and obligations in mind.  In reaching this 
determination, the Board has considered the doctrine of 
giving the benefit of the doubt to the veteran under 38 
U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but the evidence is 
not of such approximate balance as to warrant its 
application.  This is particularly true where, as in the 
veteran's case, he has testified or consistently stated that 
probative documentary or testimonial evidence is non-
existent.  Thus, the preponderance of the evidence is against 
the veteran's claim.


ORDER

Entitlement to service connection for PTSD is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

